In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Golar, J.), dated April 5, 1993, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
In opposition to the defendant’s motion for summary judgment, the plaintiff submitted evidence in admissible form that because of the injuries he sustained he was unable to return to his job for more than 90 days during the 180 days immediately following his automobile accident with the defendant. The plaintiff also submitted evidence that he was unable to stand for prolonged periods of time. Thus, this evidence raised a triable issue of fact whether he sustained a "serious injury” within the meaning of Insurance Law § 5102 in that he was prevented from performing substantially all of his usual and customary daily activities for the threshold period (cf., Licari v Elliott, 57 NY2d 230, 238; Georgia v Ramautar, 180 AD2d 713; De Filippo v White, 101 AD2d 801). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.